Case 2:19-cv-02027-GW-JC Document 1 Filed 03/19/19 Page 1 of 8 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

          Chris Langer,                           Case No.

                  Plaintiff,
                                               Complaint For Damages And
            v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
          Jesus Del Rio; and Does 1-10,           Act; Unruh Civil Rights Act

                  Defendants.



              Plaintiff Chris Langer complains of Jesus Del Rio; and Does 1-10

      (“Defendants”), and alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He is a

      paraplegic who cannot walk and who uses a wheelchair for mobility. He has a

      specially equipped van with a ramp that deploys out of the passenger side of

      his van and he has a Disabled Person Parking Placard issued to him by the State

      of California.


                                             
                                              
      Complaint
      
Case 2:19-cv-02027-GW-JC Document 1 Filed 03/19/19 Page 2 of 8 Page ID #:2
      

        2. Defendant Jesus Del Rio owned El Ranchito Restaurant located at or
    about 3401 S. Main Street, Los Angeles, California, in February 2019.
        3. Defendant Jesus Del Rio owns El Ranchito Restaurant (“Restaurant”)
    located at or about 3401 S. Main Street, Los Angeles, California, currently.
        4. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       5. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       6. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.




                                                
                                                 
      Complaint
      
Case 2:19-cv-02027-GW-JC Document 1 Filed 03/19/19 Page 3 of 8 Page ID #:3
      

        FACTUAL ALLEGATIONS:
        8. Plaintiff went to the Restaurant in February 2019 with the intention to
    avail himself of its goods or services and to assess the business for compliance
    with the disability access laws.
        9. The Restaurant is a facility open to the public, a place of public
    accommodation, and a business establishment.
        10.Parking spaces are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Restaurant.
        11.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
   provide accessible parking in conformance with the ADA Standards.
       12.Currently, the defendants do not provide accessible parking in
   conformance with the ADA Standards.
       13.Restrooms are another one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       14.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
   provide accessible restroom in conformance with the ADA Standards.1
       15.Currently, the defendants do not provide accessible restroom in
   conformance with the ADA Standards.
       16.Plaintiff personally encountered these barriers.
       17.By failing to provide accessible parking and restrooms the defendants
   denied the plaintiff full and equal access.
       18.The lack of accessible parking and restrooms created difficulty and
   discomfort for the Plaintiff.
       19.Ordering counters are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       20.Meanwhile, and even though the plaintiff did not confront the barrier,
   
      
       )RUH[DPSOHWKHUHVWURRPGRRUZD\FOHDUSDVVDJHZLGWKZDVOHVVWKDQLQFKHV2QLQIRUPDWLRQDQGEHOLHI
   WKHUH DUH RWKHU LVVXHV LQ WKH UHVWURRP WKDW UHQGHU LW QRQFRPSOLDQW 7KRVH LVVXHV ZLOO EH IOHVKHG RXW LQ
      GLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHDIXOO\FRPSOLDQWUHVWURRP


                                                                 
                                                                  
      Complaint
      
Case 2:19-cv-02027-GW-JC Document 1 Filed 03/19/19 Page 4 of 8 Page ID #:4
      

    the defendants do not provide an accessible ordering counter in conformance
    with the ADA Standards.
        21.Paths of travel are also one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Restaurant.
        22.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
    provide accessible paths of travel to the restroom in conformance with the
    ADA Standards.
        23.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
   disabilities.
       24.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       25.Plaintiff will return to the Restaurant to avail himself of goods or
   services and to determine compliance with the disability access laws once it is
   represented to him that the Restaurant and its facilities are accessible. Plaintiff
   is currently deterred from doing so because of his knowledge of the existing
   barriers and his uncertainty about the existence of yet other barriers on the
   site. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       26.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that


                                                
                                                 
      Complaint
      
Case 2:19-cv-02027-GW-JC Document 1 Filed 03/19/19 Page 5 of 8 Page ID #:5
      

    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        27.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       28.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,   facilities,   privileges,    advantages,     or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADA Standards.
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,


                                               
                                                
      Complaint
      
Case 2:19-cv-02027-GW-JC Document 1 Filed 03/19/19 Page 6 of 8 Page ID #:6
      

                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        29.When a business provides parking for its customers, it must provide
    accessible parking in compliance with the ADA Standards.
        30.Here, the lack of accessible parking is a violation of the law.
        31.When a business provides facilities such as a restroom, it must provide
   an accessible restroom in compliance with the ADA Standards.
       32.Here, no such accessible restroom has been provided in violation of the
   ADA.
       33.When a business provides paths of travel, it must provide accessible
   paths of travel in compliance with the ADA Standards.
       34.Here, no such accessible paths of travel has been provided in violation
   of the ADA.
       35.When a business provides facilities such as a service counter, it must
   provide an accessible service counter in compliance with the ADA Standards.
       36.Here, no such accessible service counter has been provided in
   compliance with the ADA Standards in violation of the ADA.
       37.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       38.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       39.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.


                                               
                                                
      Complaint
      
Case 2:19-cv-02027-GW-JC Document 1 Filed 03/19/19 Page 7 of 8 Page ID #:7
      

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        40.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       41.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       42.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       43.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.


                                               
                                                
      Complaint
      
Case 2:19-cv-02027-GW-JC Document 1 Filed 03/19/19 Page 8 of 8 Page ID #:8
      

        2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
 
      Dated: March 15, 2019            CENTER FOR DISABILITY ACCESS
 
 
                                       By:
 
                                       ____________________________________

                                             Russell Handy, Esq.
                                          Attorney for plaintiff



















                                             
                                              
      Complaint
      
